Claim Rejections
Note that although the Examiner quotes different sections of the cited references used in 

Set of claims 1-11
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (9,536,794) in view of XIE et al. (2018/0090598).

Regarding claim 1, Zhang teaches a vertical field effect transistor (VFET) device, comprising: 
at least one fin 119 patterned in a wafer 101 (fig. 1A); 
a bottom source and drain 123 formed in the wafer at a base of the at least one fin 119; bottom spacers 125 on sides of the bottom source and drain 123; 
a gate stack  (127/129/131) along side the at least one fin 119 (fig.1B); 
a dielectric fill material 133 surrounding the at least one fin; 
a cavity 135 in the dielectric fill material at a top of the at least one fin (fig.1H); 
top spacers 137 in the cavity above the gate stack; and 

Zhang dese not teaches bottom spacers disposed on the bottom source and drain.
XIE teaches bottom spacers 112 disposed on the bottom source and drain  104 (fig. 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form bottom spacers disposed on the bottom source and drain in Zhang’s structure for  improving/reducing the parasitic capacitance in the gate-to-active region. 
Regarding claim 2 (the VFET device of claim 1), XIE teaches a portion of a bottom surface of the top source and drain 132/148/150 (figs.10, 17) is recessed below a top of the top spacers 124 on both side of fin 106 (figs.1, 12). 
Regarding claim 7 (the VFET device of claim 1), wherein the gate stack 129/131 is recessed below a top surface of the at least one fin 119 (fig. 1I).  
Regarding claim 10 (the VFET device of claim 1), Zhang teaches the top of the at least one fin 119 is recessed below a top of the top spacers 137.  
Regarding claim 11 (the VFET device of claim 1), Zhang teaches the dielectric fill material 133 comprises SiO2 (column  4 in lines 8-10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (9,536,794) in view of XIE et al. (2018/0090598) further in view of the following remark(s).
Regarding claim 9 (the VFET device of claim 1), Zhang et al. (9,536,794) in view of XIE et al. (2018/0090598).
 Zhang in view of XIE teaches all limitations as cited in the above claim including bottom spacers and the top spacers each comprise a material selected from silicon-oxycarbonitride (SiOCN), refer Zhang in lines 60-65 except for the bottom spacers and the top spacers each comprise a material selected from the group consisting of: silicon dioxide (Si02), silicon oxycarbide (SiOC), silicon nitride (SiN), silicon-boron-nitride (SiBN), and combinations thereof.
Because silicon dioxide (Si02), silicon oxycarbide (SiOC), silicon nitride (SiN), silicon-boron-nitride (SiBN), and combinations thereof are desirable employed or commonly utilize as a material for forming bottom spacers and the top spacers due to its superior electronic characteristics and can be used to obtain equivalent effects in place of silicon-oxycarbonitride (SiOCN), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the special application.
Set of claims 12-20

Claims 12, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (9,536,794) in view of XIE et al. (2018/0090598).
Regarding claim 12, Zhang teaches a VFET device, comprising: 
at least one fin 119 (fig. 1A) patterned in a wafer 101; 
a bottom source and drain 123 formed in the wafer 101 at a base of the at least one fin 119; 
bottom spacers 125 disposed on sides the bottom source and drain; 
a gate stack 127/129 alongside the at least one fin 119 (fig. 1B); 

a cavity 135 in the dielectric fill material 133 at a top of the at least one fin (fig. 1H); 
top spacers 137 in the cavity 135  above the gate stack (fig. 1I), wherein the top of the at least one fin 119 is recessed below a top of the top spacers 137 (fig. 1I); and 
a top source and drain 139 at a top of the at least one fin, wherein the top source and drain has a topography with a peak at a center of the top source and drain and down-sloping surfaces to either side of the peak (fig. 1J-1K), and wherein a portion of a bottom surface of the top source and drain is recessed below a top of the top spacers.
Zhang does not disclose bottom spacers disposed on the bottom source and drain and a portion of a bottom surface of the top source and drain is recessed below a top of the top spacers.
XIE teaches bottom spacers 112 disposed on the bottom source and drain 104 (figs. 1-2) and a portion of a bottom surface of the top source and drain 132/148/150 (figs. 10, 17) is recessed below a top of the top spacers 124 (fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form bottom spacers disposed on the bottom source and drain and a portion of a bottom surface of the top source and drain is recessed below a top of the top spacers in Zhang’s structure in order to obtain improving/reducing the parasitic capacitance in the gate-to-active region and lead to improved device performance. 
Regarding claim 17 (the VFET device of claim 12), Zhang shows  the gate stack 121/139  is recessed below a top surface of the at least one fin 119 (fig.1H).  
Regarding claim 20 (the VFET device of claim 12), Zhang teaches the dielectric 133 fill material comprises SiO2 (column 4 in lines 8-10).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (9,536,794) in view of XIE et al. (2018/0090598) further in view of the following remark(s).
Regarding claim 19 (the VFET device of claim 12), Zhang et al. (9,536,794) in view of XIE et al. (2018/0090598).
 Zhang in view of XIE teaches all limitations as cited in the above claim including bottom spacers and the top spacers each comprise a material selected from silicon-oxycarbonitride (SiOCN), refer Zhang in lines 60-65 except for the bottom spacers and the top spacers each comprise a material selected from the group consisting of: SiO2, SiOC, SiN, SiBN, and combinations thereof.  
Because silicon dioxide (Si02), silicon oxycarbide (SiOC), silicon nitride (SiN), silicon-boron-nitride (SiBN), and combinations thereof are desirable employed or commonly utilize as a material for forming bottom spacers and the top spacers due to its superior electronic characteristics and can be used to obtain equivalent effects in place of silicon-oxycarbonitride (SiOCN), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the special application.

Reasons for Indication of Allowable Subject Matter
Claims 3-6, 8, 13-16, 18  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to  the respective feature(s) below.
Regarding claim 3 (the VFET device of claim 1), the gate stack comprises: an interfacial oxide on exposed surfaces of the at least one fin; a gate dielectric disposed on the at least one fin over the interfacial oxide; and a gate conductor disposed on the gate dielectric. The remaining claims 4-6 are dependent from the above claim and therefore also considered objected.
Regarding claim 8 (the VFET device of claim 7), the gate stack is recessed a distance x below the top surface of the at least one fin, and wherein x is from about 2 nm to about 15 nm and ranges therebetween. 
Regarding claim 13 (the VFET device of claim 12), the gate stack comprises: an interfacial oxide on exposed surfaces of the at least one fin; a gate dielectric disposed on the at least one fin over the interfacial oxide; and a gate conductor disposed on the gate dielectric. The remaining claims 14-16 are dependent from the above claim and therefore also considered objected.
Regarding claim 18 (the VFET device of claim 17), the gate stack is recessed a distance x below the top surface of the at least one fin, and wherein x is from about 2 nm to about 15 nm and ranges therebetween.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819                                                                                                                                                                                                        



	
	
	
	
	
	
	
	
	
	

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .